PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Issue Date: September 6, 2022
Application No. 16/715,254
Filing Date: December 16, 2019
For: VEHICLE SEAT HEADREST EQUIPPED WITH AUDIO SPEAKER UNITS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed August 9, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of FR 1873110 on June 3, 2022.  As such, all of above listed requirements have been fulfilled.  A corrected Filing Receipt is enclosed.

If the patent does not include the priority claim, petitioner must submit a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323, along with the required $160 fee, to perfect the claim for benefit to the foreign application.  See MPEP § 213.04.

This application is being referred to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

Enclosure: Corrected Filing Receipt